Citation Nr: 1023819	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  05-38 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of eye 
injuries.
			

REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1977 to July 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in July 2006.  
A transcript of the hearing is associated with the Veteran's 
claims folder.

The Board remanded this case in March 2007 for additional 
evidentiary development.  The case was again remanded by the 
Board in June 2009 for the RO/ Appeals Management Center 
(AMC) to readjudicate the appeal following consideration of 
the additional evidence submitted since its last decision.  
The AMC issued a December 2009 Supplemental Statement of the 
Case based upon additional evidence not previously 
considered.  The case is ready for appellate review by the 
Board.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's present vision disability is etiologically 
related to his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
residuals of in-service eye injuries are not met.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009); VAOPGCPREC 67-90 (July 18, 1990) and 82-90 
(July 18, 1990).

REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
Additionally, certain disabilities, such as degenerative 
joint disease/ arthritis will be presumed to have been 
incurred during service, if the disability is manifested to a 
compensable degree within a year following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, supra. at 495-96; 
see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, supra.; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, supra. (lay person 
may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra. (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service. 38 U.S.C.A. §§ 1111, 1132 (West 
2002); 38 C.F.R. § 3.304(b) (2008).

Generally, refractive error and congenital disorders are 
excluded, by regulation, from the definition of disease or 
injury for which Veteran's benefits are authorized if 
incurred or aggravated in service.  38 C.F.R. §§ 3.303(c), 
4.9.  As such, regardless of the character or the quality of 
any evidence which the Veteran could submit, a strictly 
developmental defect, including refractive error cannot be 
recognized as a disability under the terms of the VA's 
Schedule for Rating Disabilities and must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also Winn v. Brown, 8 Vet. App. 510 (1996); Beno 
v. Principi, 3 Vet. App. 439 (1992).  The validity of the 
exclusion in 38 C.F.R. § 3.303(c) of congenital and 
development defects such as refractive error from the 
definition of disease or injury, at least as to preclusion of 
service connection for personality disorder, has been upheld.  
Winn, supra.

However, VA's Office of the General Counsel has noted limited 
exceptions to this general rule.  Consideration of service 
connection is appropriate for congenital diseases where the 
disease process initially manifested itself during service or 
preexisted service and progressed at an unusually high rate.  
VAOPGCPREC 67-90 (July 18, 1990).  Service connection for 
congenital defects is limited to instances where during 
service the congenital defect was subjected to a superimposed 
injury or disease.  Id.  Determining whether the claimed 
disorder is a disease or defect must be determined by the 
medical record.  The VA Office of General Counsel noted that 
the U.S. Court of Appeals for the District of Columbia 
Circuit distinguished a medical "defect" as being of a static 
nature, while a "disease" is capable of improvement or 
deterioration.  VAOPGCPREC 82-90 (citing Durham v. United 
States, 214 F.2d 862, 875 (D.C. Cir. 1954); United States v. 
Shorter, 343 A.2d 569, 572 (D.C. 1975)).

Evidence

Service treatment records show three instances of treatment 
for eye problems.  In July 1978, the Veteran twice sought 
medical attention after a foreign object struck his left eye.  
Subsequent service records, dated June 1980, showed that he 
reported a foreign object contacting his right eye.  For all 
three instances, the Veteran was treated and released without 
findings of any residual problems.  Notably, both the 
entrance and separation examination reports did not contain 
any complaints or findings regarding any type of visual 
impairment.  The first documented reports of eye trouble were 
demonstrated in a September 1984 medical history 
questionnaire as part of a reserve service examination.  
However, the accompanying clinical examination showed that 
measurements of visual acuity were within normal limits and 
no other visual disorder was found. 

VA treatment records from September 1999 showed that the 
Veteran was diagnosed with map/dot dystrophy and decreased 
visual acuity in both eyes.  

The Veteran was afforded a January 2003 VA examination.  The 
examiner recited service treatment records showing foreign 
objects striking the Veteran's eyes during service.  Clinical 
examination showed decreased visual acuity.  External 
examination for both eyes was within normal limits.  However, 
examination of the anterior segment showed diffuse central 
haze that was approximately six millimeters.  The examiner 
diagnosed epithelial basement membrane dystrophy in both eyes 
and commented that it was more likely than not aggravated by 
the service related trauma.  He did not provide a rationale 
for the opinion.  

The Veteran continued to seek VA treatment.  VA records, 
dated September 2004, showed that the Veteran related a 
history of corneal erosions since military service.  In 
February 2007, the Veteran underwent a corneal transplant for 
his left eye.  
 
Private medical records by Dr. A.S. showed that the Veteran 
related having blurry vision since 1980 due to an injury.  
Dr. A.S.'s notes appear to diagnose corneal opacity and 
recommend penetrating keratoplasty or phototherapeutic 
keratectomy.  

The Veteran was afforded a second VA examination in January 
2009.  The examiner reviewed the claims file and recited the 
relevant medical history.  He performed a clinical 
examination for both eyes including relevant tests and 
studies.  He concluded that the Veteran has lattice 
dystrophy, which is a progressive heredity disorder of the 
corneal stroma.  The disorder is responsible for the present 
decreased visual acuity of the right eye and was the reason 
for the February 2007 left eye surgery.  He commented that 
the corneal graft and intraocular lens of the left eye were 
clear and that the present impaired vision of the left eye is 
attributable to high and irregular astigmatisms caused by the 
positioning of the graft and/or lens implant.  The examiner 
also noted that anterior corneal dystrophy was present, but 
it did not cause any symptoms.  He opined that the corneal 
abrasions in service were more likely from superficial 
foreign bodies instead of corneal erosion.  He also commented 
that visual acuity was normal through 1984 and subnormal by 
1999.  As such, the examiner opined that the symptoms of 
chronic corneal disease became manifest during this period.  
He did not believe that any aggravation of a pre-service 
visual disorder occurred or residuals existed from the in-
service corneal abrasions caused by foreign objects.  

Analysis

The Veteran contends that the documented incidences of 
foreign objects hitting his eyes result in his present visual 
disorders; or in the alternative, aggravated a pre-existing 
disorder.  The Board finds that the preponderance of the 
evidence is against the claim, and it will be denied.  

As an initial matter the Board notes that the Veteran is 
competent to report visual symptoms such as impaired visual 
acuity.  See Layno, supra.  However, competent medical 
evidence is required to establish an etiology for the 
presently diagnosed eye disorders.  Barr, supra.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a). 
  
The only competent medical evidence of record showing that 
the Veteran's present visual disorders are related to service 
is the January 2003 VA examination report.  The examiner 
concluded that the Veteran had epithelial basement membrane 
dystrophy and it was aggravated by service.  Notwithstanding, 
he failed to provide an opinion for his conclusion.  
Meanwhile, the examiner conducting the January 2009 VA 
examination determined that in-service incidences were more 
likely superficial corneal abrasion, rather than symptoms of 
progressive corneal erosion.  He believe the corneal erosion 
occurred following the 1984 complaint of vision problems as 
the periodic clinical examinations prior to this date did not 
reveal any vision disorders.   

The Board has authority to assess the probative value of all 
evidence.  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  
Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the claimant's history, and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A bare conclusion, even one reached by 
a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  

The Board places low probative value upon the examiner's 
statement in the January 2003 VA examination report.  
Guerrieri, supra.  He did not cite any evidence or otherwise 
provide a scientific explanation as to why the in-service 
incidences of foreign bodies striking each of the Veteran's 
eyes resulted in permanent residual disorders or aggravation 
of a congenital disorder; he also failed to explain why a 
visual disorder was not apparent at separation.  Miller, 
supra.; Black, supra.  In contrast, the January 2009 VA 
examination report provided a detailed explanation that is 
consistent with the evidence of record since there is no 
account of vision impairment until several years following 
separation.  See Prejean, supra.  

The Board finds that the probative medical evidence shows it 
is less likely that the Veteran's present visual disorders 
are related or aggravated by his in-service complaints of 
foreign bodies striking his eyes.  The claim is denied.  
38 C.F.R. § 3.303; VAOPGCPREC 67-90 (July 18, 1990) and 82-90 
(July 18, 1990).  

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a December 2003 
letter, prior to the date of the issuance of the appealed 
January 2005 rating decision.  The Veteran was not informed 
about how a disability rating and an effective date for the 
award of benefits are assigned in cases where service 
connection is warranted until a May 2007 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While 
this letter was furnished after the issuance of the appealed 
rating decision, the appeal was subsequently readjudicated in 
a Supplemental Statement of the Case issued in May 2008.  
This course of corrective action fulfills VA's notice 
requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

The Board must ensure that the record reflects substantial 
compliance with prior remand directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  In March 2007, the Board 
remanded the appeal to provide the Veteran with notice 
pursuant to Dingess, supra., obtain outstanding private and 
VA medical records, and afford the Veteran a VA examination.  
First as noted above, a May 2007 letter provide notice 
pursuant to Dingess, supra.  The Veteran provided sufficient 
information to locate records from one private physician, but 
did not identify the location of the additional private 
medical records.  A July 2008 response from the San Juan, VA 
Medical Center (VAMC) showed that they did not have records 
for the Veteran.  The Veteran did not provide a release to 
obtain records at the U.S. Army Hospital in Fort Buchanan, 
Puerto Rico.  In a June 2007 letter, he stated that he sent 
all the information regarding the evidence and did not desire 
to submit additional information.  The Veteran was afforded a 
January 2009 VA vision examination in compliance with the 
remand instructions.  The Board remanded the appeal again in 
June 2009 for the RO/AMC to consider additional evidence 
since the last adjudication.  The AMC issued a December 2009 
Supplemental Statement of the Case including review of 
evidence not previously considered.  The Board finds the 
record reflects substantial compliance with all prior remand 
directives.  See id.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  Additionally, the Veteran was 
afforded a VA examination in January 2009 that was fully 
adequate for the purposes of adjudication.  The VA 
examination report reflects a full review of the claims file, 
interview of the Veteran, vision examination, and medical 
opinions with an accompanying rationale by an appropriately 
qualified healthcare provider.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for residuals of eye injuries is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


